[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff's have filed a Request to Revise the Special Defenses of the Defendants, City of Middletown, Salvatore Fazzino, Sandra Pasculano and Salvatore Emanuele, dated July 12, 2000. The defendants filed an Objection to the Request to Revise dated August 8, 2000.
The First Special Defense, which the plaintiff's seek to have revised, is: "the Plaintiff fails to state a claim upon which relief can be granted." The purpose of a special defense is to set forth facts which, if proven, would defeat the plaintiff's claims. Practice Book §10-50. This special defense sets forth no facts. Rather it is a bare legal conclusion. The court respectfully disagrees with some its superior court colleagues who have upheld the adequacy of such a special defense. The absence of this special defense is no obstacle to the defendant should the defendant believe, at the end of the plaintiff's case, that the plaintiff is not entitled, as a matter of law, to a verdict. The defendant may file an appropriate motion at that time to terminate the CT Page 12650 proceedings. The objection to the request to revise this special defense is overruled.
The objections to the plaintiffs' request to revise the third and fourth special defenses are also overruled.
Bishop, J.